Exhibit 10.3


REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT


Reinsurance Group of America, Incorporated, a Missouri corporation (the
“Company”), and __________ (“Employee”) hereby agree as follows:


SECTION 1
GRANT OF OPTION


Pursuant to the Reinsurance Group of America, Incorporated Flexible Stock Plan,
as amended and restated effective May 23, 2017 (the “Plan”), and pursuant to
action of the Committee charged with the Plan’s administration, the Company has
granted to Employee, effective __________ (the “Date of Grant”), subject to the
terms, conditions and limitations stated in this Non-Qualified Stock Option
Agreement (this “Agreement”), the Plan and the Company’s Executive Compensation
Recoupment Policy (as discussed in Section 8(c)), an option (“Option”) to
purchase, at the price specified in Section 2, __________ shares (each, an
“Option Share”) of Common Stock. The Option is exercisable as provided in
Section 3.


SECTION 2
OPTION PRICE


The purchase price per Option Share shall be __________ (the “Purchase Price”),
which is the Fair Market Value of one share of Common Stock as of the Date of
Grant.


SECTION 3
EXERCISE OF OPTION
(a)    Right to Exercise. This Option is exercisable at any time prior to the
Expiration Date, but only to the extent vested on the date of such exercise.


(b)    Method of Exercise. The Option may be exercised in whole or in part by
Employee or any other individual, trust or entity authorized pursuant to the
terms of this Agreement to exercise the Option (collectively, the “Exercisor”)
at any time or from time to time in accordance with procedures established by
the Committee. As promptly as practicable after such exercise of the Option, the
Company shall issue the number of shares of Common Stock pursuant to Section
3(c) or, at the option of the Exercisor, pay the amount of cash determined
pursuant to Section 3(d) to the Exercisor.


(c)    Terms of Exercise. Upon exercise of any vested portion of the Option in
accordance with this Section 3, the Exercisor shall pay to the Company an amount
equal to the Purchase Price multiplied by the number of Option Shares being
exercised. As promptly as practicable after such exercise of the Option, the
Company shall issue the specified number of shares of Common Stock to the
Exercisor. Each exercised Option will be cancelled.





--------------------------------------------------------------------------------




(d)    Net Settlement. The Exercisor may, at its sole discretion, exercise an
Option by way of “net settlement” as provided in Section 12.1(d) of the Plan. In
order to exercise an Option by way of “net settlement,” the Exercisor must
provide written notice to the Company and designate the number of Options
subject to the “net settlement” election. The Exercisor shall surrender the
Option in exchange for a consideration equal to the excess of (i) the Fair
Market Value of the specified number of Option Shares as of the date of exercise
(which shall be determined by multiplying the number of Option Shares subject to
the Option being exercised by the Fair Market Value of one share of Common Stock
on the date of exercise) over (ii) an amount equal to the Purchase Price
multiplied by the number of Option Shares subject to the Option being exercised
(such excess, the “Option Value”). The Option Value (if a positive value) shall
be paid in shares of Common Stock. The number of shares of Common Stock to be
issued is equal to the Option Value divided by the Fair Market Value of one
share of Common Stock on the date of exercise. Fractional shares will be paid in
cash.  Each exercised Option will be cancelled.


If the Exercisor elects to exercise an Option by way of “net settlement,”
subject to the requirements of the Income Tax Act (Canada) (the “Act”), and if
the Employee is subject to taxation in Canada, the Company hereby agrees that it
will elect under Subsection 110(1.1) of the Act, in the prescribed manner, that
neither the Company, nor any person not dealing at arm’s length with the
Company, will deduct any amount in computing its income for a taxation year in
respect of any amount to or for the benefit of Employee for the surrender of
rights under this Agreement.


SECTION 4
CONDITIONS AND LIMITATIONS ON RIGHT TO EXERCISE OPTION


(a)    Vesting. Subject to paragraph (b) of this Section and subject to Sections
6 and 7, this Option shall vest in four (4) equal annual installments of 25%
commencing December 31 of the year of the Date of Grant.  The Option must be
exercised, if at all, no later than ten (10) years from the Date of Grant (the
“Expiration Date”).  The Option may be exercised in full or in part pursuant to
this vesting schedule at any time prior to the Expiration Date.  Upon a partial
exercise of this Option, the number of Option Shares available for future
exercise shall be reduced by the portion of the Option so exercised.


 
  Date  
Cumulative Percentage of
Option Shares That Are Vested
 
December 31, ____
25%
 
December 31, ____
50%
 
December 31, ____
75%
 
December 31, ____
100%






--------------------------------------------------------------------------------




(b)    Exercise if No Longer an Employee.


(1)    Termination. Except as provided in paragraphs (2) or (3) below, the
Option may be exercised only by Employee while actually and actively serving as
an officer or employee of the Company or any of its Affiliates or within 30 days
following termination of employment.


Notwithstanding the foregoing, Employee may exercise the Option following
termination of employment only to the extent the Option was vested and had not
been exercised prior to such termination, and in no event may the Option be
exercised after the Expiration Date.
    
For the purposes of this Agreement, an Employee’s termination of employment
shall be deemed to occur on the Employee’s last day of actual and active
employment, whether such date is chosen by the Employee, the Company or any of
its Affiliates, or otherwise; provided that, an approved leave of absence shall
not constitute a termination of employment for purposes of this Section so long
as Employee’s right to re-employment is guaranteed either by statute, local law,
contract or pursuant to any Company policy. Where re-employment is not so
guaranteed, termination of employment of an employee on a leave of absence shall
be deemed to occur on the first day after the end of such approved period of
leave for the purposes of this Option.


For greater certainty, except as specifically required by statute, no period of
notice, if any, or payment in lieu of notice, that is or ought to be given under
applicable law or contract to the Employee upon termination of the Employee’s
employment that follows or is in respect of a period that follows the Employee’s
last day of actual and active employment shall be considered as extending the
Employee’s period of employment for the purposes of determining the Employee’s
rights under this Option.


The Employee shall have no entitlement to damages or other compensation arising
from or related to not receiving any shares of Common Stock or cash which would
have been granted or paid to the Employee after the Employee’s last day of
active and actual employment. However, nothing herein is intended to limit any
statutory entitlements on termination and such statutory entitlements shall, if
required, apply despite any language to the contrary.
(2)    Disability or Death. Notwithstanding the vesting schedule set forth in
Section 4(a) above, if Employee ceases to be employed by the Company or any of
its Affiliates prior to the Expiration Date due to Disability or death, the
Option shall become immediately 100% vested with respect to the portion of the
Option not exercised prior to the date of Disability or death, and the Option
may be exercised at any time within five (5) years following the earlier to
occur of death or Disability, but in no event later than the Expiration Date.
Should this Section 4(b)(2) become operative because of Employee’s death, or
should Employee die after Employee’s Disability, then the Option may be
exercised by: (i) a legatee or legatees of Employee under Employee’s last will;
(ii) Employee’s personal representative(s) under Employee’s last will or, if
Employee died without a will, the executor of Employee’s probate estate; or
(iii) the trustee(s) of Employee’s revocable living trust or of a trust
indenture of which Employee is a grantor or a beneficiary.
    
For purposes of this Agreement, “Disability” means disability as defined in any
long-term disability plan maintained by the Company or an Affiliate which covers
Employee or, in the absence





--------------------------------------------------------------------------------




of any such plan, the physical or mental condition of Employee arising prior to
the Expiration Date, which in the opinion of a qualified physician chosen by the
Company prevents Employee from continuing employment with the Company and its
Affiliates.


(3)    Retirement. If Employee ceases to be a full-time employee of the Company
or any of its Affiliates (as may be determined by the Company or such Affiliate)
at any time on or prior to December 31 of the year of the Date of Grant due to
Retirement, this Agreement will terminate and be of no further force or effect
and the Option awarded to Employee hereunder shall be forfeited, unless
otherwise determined by the Committee.


Upon Employee’s Retirement following December 31 of the year of the Date of
Grant but prior to the Expiration Date, the Option shall continue to vest
following such Retirement as provided in Section 4(a) above and shall remain
exercisable as if Employee had continued his or her employment with the Company
or its Affiliates following such Retirement, subject to Section 7 below;
provided, however, that Employee must maintain full-time equivalent employment
status (as may be determined by the Company or such Affiliate) through December
31 of the year of the Date of Grant. Notwithstanding the vesting schedule set
forth in Section 4(a) above, upon Employee’s death following any such Retirement
referred to in the immediately preceding sentence but prior to the Expiration
Date, the Option shall become immediately 100% vested with respect to the
portion of the Option not exercised prior to Employee’s death. The Option may be
exercised at any time within five (5) years following Employee’s death (but in
no event later than the Expiration Date) by: (i) a legatee or legatees of
Employee under Employee’s last will; (ii) Employee’s personal representative(s)
under Employee’s last will or, if Employee died without a will, the executor of
Employee’s probate estate; or (iii) the trustee(s) of Employee’s revocable
living trust or of a trust indenture of which Employee is a grantor or a
beneficiary. In no event may any portion of this Option be exercised after the
Expiration Date.
    
For purposes of this Agreement, “Retirement” shall mean termination of
employment with the Company and its Affiliates after Employee has attained a
combination of age and years of service that equals at least sixty-five (65);
provided that, (A) Employee has been employed by the Company and its Affiliates
for at least five (5) years and (B) the maximum number of years of service
credited for purposes of this calculation shall be ten (10).
(c)    Dividend Equivalents. This Option shall not include dividend equivalent
payments or dividend credit rights.


SECTION 5
DELIVERY OF SHARES


The Company shall not be required to issue or deliver any shares of Common
Stock, if applicable, upon the exercise of this Option prior to (a) the
admission of such shares to listing on any stock exchange on which the Company’s
Common Stock may then be listed, (b) the completion of any registration and/or
qualification of such shares under any state or federal laws (including without
limitation the Securities Act of 1933, as amended) or rulings or regulations of
any governmental regulatory body, which the Company shall determine to be
necessary or advisable,





--------------------------------------------------------------------------------




or (c) if the Company so requests, the filing with the Company by the Exercisor
of a representation in writing at the time of such exercise that it is such
Exercisor’s present intention to acquire the shares being purchased for
investment and not for resale or distribution.


SECTION 6
CHANGE OF CONTROL


Notwithstanding the vesting schedule set forth in Section 4(a), upon a Change of
Control prior to Employee’s termination, Retirement, Disability or death (as
described in Section 4(b)), the Option shall become immediately 100% vested with
respect to the portion of the Option not exercised prior to the Change of
Control (but in no event may Employee exercise any portion of the Option after
the Expiration Date).


SECTION 7
CANCELLATION


Notwithstanding anything herein to the contrary, this Agreement shall be
cancelled and the Option granted hereby shall be forfeited, without any further
action by the Committee, as a result of Employee’s Malfeasance. Upon such
cancellation, all rights of Employee hereunder shall terminate, irrespective of
whether the Option is otherwise vested, and the shares of Common Stock reserved
for use hereunder shall be available for future grant in accordance with the
Plan. “Malfeasance” means (1) any conduct, act or omission that is contrary to
Employee’s duties as an officer or employee of the Company or any of its
Affiliates, or that is inimical or in any way contrary to the best interests of
the Company or any of its Affiliates, or (2) employment of Employee by or
association of Employee with an organization that competes with the Company or
any of its Affiliates, in each case as determined by the Committee.
SECTION 8
MISCELLANEOUS


(a)    Rights in Shares Prior to Issuance. Prior to issuance of shares of Common
Stock in accordance with Section 3, neither Employee nor his or her legatees,
personal representatives or distributees (i) shall be deemed to be a holder of
any shares of Common Stock subject to this Option or (ii) have any voting rights
with respect to any such shares.


(b)    Non-assignability. This Option shall not be transferable by Employee
other than by will or by the laws of descent and distribution; provided that,
Employee may transfer the Option during his or her lifetime to a revocable
living trust of which Employee is grantor, or to another form of trust indenture
of which Employee is a grantor or a beneficiary. This Option may be exercised
during Employee’s lifetime only by Employee; Employee’s guardian, power of
attorney, or legal representative; or the trustee of Employee’s revocable living
trust or of a trust indenture of which Employee is a grantor or a beneficiary.


(c)    Recoupment. The awards granted pursuant to this Agreement are subject to
the terms and conditions contained in the Company’s Executive Compensation
Recoupment Policy (the “Recoupment Policy”), which permits the Company to recoup
all or a portion of awards made to





--------------------------------------------------------------------------------




certain employees upon the occurrence of any Recoupment Event (as defined in the
Recoupment Policy).


(d)    Designation of Beneficiaries. Employee may file with the Company a
written designation of a beneficiary or beneficiaries to exercise, upon
Employee’s death, the Option granted hereunder, subject to all of the provisions
of this Agreement. An Employee may from time to time revoke or change any such
designation of beneficiary and any designation of beneficiary under the Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee shall be in doubt as to the right of
any such beneficiary to exercise the Option, the Committee may recognize only an
exercise by the personal representative of the estate of Employee, in which case
the Company, the Committee and the members thereof shall not be under any
further liability to anyone.


(e)    Changes in Capital Structure. If there is any change in the Common Stock
by reason of any extraordinary dividend, stock dividend, spin‑off, split‑up,
spin‑out, recapitalization, warrant or rights issuance or combination, exchange
or reclassification of shares, merger, consolidation, reorganization, sale of
substantially all assets or, as determined by the Committee, other similar or
relevant event, then the number, kind and class of shares of Common Stock
available for Options and the number, kind and class of shares of Common Stock
subject to outstanding Options and the exercise price thereof, as applicable,
shall be appropriately adjusted by the Committee. The issuance of shares of
Common Stock for consideration and the issuance of rights with respect to Common
Stock shall not be considered a change in the Company’s capital structure. No
adjustment provided for in this Section shall require the issuance of any
fractional shares.


(f)    Right to Continued Employment. Nothing in this Agreement shall confer on
Employee any right to continued employment or interfere with the right of an
employer to terminate Employee’s employment at any time.


(g)    Option Not An Incentive Stock Option. This Option is not, and will not be
treated as, an Incentive Stock Option under Section 422 of the Code.


(h)     Tax Withholding. Employee must pay, or make arrangements acceptable to
the Company for the payment of any and all federal, state and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold shares of Common Stock having a Fair
Market Value on the date of withholding equal to the tax withholding obligation.


(i)    Copy of Plan. By signing this Agreement, Employee acknowledges receipt of
a copy of the Plan and any offering circular related to the Plan.
(j)    Choice of Law; Venue. This Agreement will be governed by the laws of the
State of Missouri, without giving regard to the conflict of law provisions
thereof. Any legal action arising out of this Agreement may only be brought in
the Circuit Court in St. Louis County and/or the United States District Court in
St. Louis, Missouri.





--------------------------------------------------------------------------------




(k)    Execution. An authorized representative of the Company has signed this
Agreement, and Employee has signed this Agreement to evidence Employee’s
acceptance of the award on the terms specified in this Agreement and the Plan,
all as of the Date of Grant.
(l)     Language. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English. Les parties reconnaissent avoir exigé la
redaction en anglais de cette convention ainsi que de tous documents exécutés,
avis donnés et procedures judiciaries intentées, directement ou indirectement,
relativement à la présente convention.
SECTION 9
TERMS OF THE PLAN


This award is granted under and is expressly subject to all the terms and
provisions of the Plan, which terms are incorporated herein by reference. The
Plan and this Agreement are administered by the Committee. Any determination
under the Plan or this Agreement made by the Committee shall be at the
Committee’s sole discretion. Capitalized terms used and not otherwise defined in
this Agreement shall have the same meanings ascribed to them in the Plan.


Signature page follows.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of ________, ____.


                
“Company”
Reinsurance Group of America, Incorporated




By:    _________________________________________            
Name:    
Title:
        


“Employee”




________________________________________________            
Name:





